Exhibit 10.2

International Rectifier Corporation

Deferred Compensation Plan

Master Trust Agreement

 


MASTER TRUST AGREEMENT

 

Table Of Contents

 

 

 

ARTICLE 1

NAME, INTENTIONS, IRREVOCABILITY, DEPOSIT AND DEFINITIONS

 

 

1.1

Name

1.2

Intentions

1.3

Irrevocability; Creditor Claims

1.4

Initial Deposit

1.5

Additional Definitions

1.6

Grantor Trust

 

 

ARTICLE 2

GENERAL ADMINISTRATION

 

 

2.1

Committee Directions and Administration

2.2

Company Securities

2.3

Contributions

2.4

Trust Fund

2.5

Distribution of Excess Trust Fund to Employers

 

 

ARTICLE 3

POWERS AND DUTIES OF TRUSTEE

 

 

3.1

Investment Directions

3.2

Investment Upon Change in Control

3.3

Management of Investments

3.4

Securities

3.5

Substitution

3.6

Distributions

3.7

Trustee Responsibility Regarding Payments on Insolvency

3.8

Costs of Administration

3.9

Trustee Compensation and Expenses

3.10

Professional Advice

3.11

Payment on Court Order

3.12

Protective Provisions

3.13

Indemnifications

 

 

ARTICLE 4

INSURANCE CONTRACTS

 

 

4.1

Types of Contracts

4.2

Ownership

4.3

Restrictions on Trustee’s Rights

 

 

ARTICLE 5

TRUSTEE’S ACCOUNTS

 

 

5.1

Records

5.2

Annual Accounting; Final Accounting

5.3

Valuation

5.4

Delegation of Duties

 

i

--------------------------------------------------------------------------------


 

ARTICLE 6

RESIGNATION OR REMOVAL OF TRUSTEE

 

 

6.1

Resignation; Removal

6.2

Successor Trustee

6.3

Settlement of Accounts

 

 

ARTICLE 7

CONTROVERSIES, LEGAL ACTIONS AND COUNSEL

 

 

7.1

Controversy

7.2

Joinder of Parties

7.3

Employment of Counsel

 

 

ARTICLE 8

INSURERS

 

 

8.1

Insurer Not a Party

8.2

Authority of Trustee

8.3

Contract Ownership

8.4

Limitation of Liability

8.5

Change of Trustee

 

 

ARTICLE 9

AMENDMENT AND TERMINATION

 

 

9.1

Amendment

9.2

Final Termination

 

 

ARTICLE 10

MISCELLANEOUS

 

 

10.1

Directions Following Change in Control

10.2

Taxes

10.3

Third Persons

10.4

Nonassignability; Nonalienation

10.5

The Plan

10.6

Applicable Law

10.7

Notices and Directions

10.8

Successors and Assigns

10.9

Gender and Number

10.10

Headings

10.11

Counterparts

10.12

Beneficial Interest

10.13

The Trust and Plan

10.14

No Legal, Tax or Accounting Services

10.15

Trustee Not an Advisor

 

ii

--------------------------------------------------------------------------------


 

MASTER TRUST AGREEMENT
FOR
INTERNATIONAL RECTIFIER CORPORATION

DEFERRED COMPENSATION PLAN

 

 

THIS MASTER TRUST AGREEMENT (“Master Trust Agreement”) is made and entered into
as of July 5, 2004 (the “Effective Date”), between International Rectifier
Corporation, a Delaware corporation (the “Company”), and Wilmington Trust
Company, a Delaware corporation, as trustee (the “Trustee”), to evidence the
master trust (the “Trust”) to be established pursuant to the International
Rectifier Corporation Deferred Compensation Plan (the “Plan”) for the benefit of
directors of the Company (“Directors”) and/or a select group of management or
highly compensated employees who contribute materially to the continued growth,
development and business success of the Company and those subsidiaries of the
Company, if any, that participate in the Plan (collectively, “Subsidiaries,” or
singularly, “Subsidiary”).

ARTICLE 1
Name, Intentions, Irrevocability,
Deposit and Definitions

1.1                               Name.  The name of the Trust created by this
Agreement (the “Trust”) shall be:

MASTER TRUST AGREEMENT FOR
INTERNATIONAL RECTIFIER CORPORATION
DEFERRED COMPENSATION PLAN

 

1.2                               Intentions.  The Company wishes to establish
the Trust and to contribute to the Trust assets that shall be held therein,
subject to the claims of the Company’s and the Subsidiaries’ creditors in the
event of their Insolvency (as defined below) until paid to Participants and
their Beneficiaries in such manner and at such times as specified in the Plan. 
It is the intention of the parties that this Trust shall constitute an unfunded
arrangement and shall not affect the status of the Plan as an unfunded plan
maintained for the purpose of providing supplemental compensation for a select
group of management, highly compensated employees and/or Directors for purposes
of Title I of ERISA (as defined below).  In addition, it is the intention of the
Company and the Subsidiaries to make contributions to the Trust to provide
themselves with a source of funds to assist them in the meeting of their
liabilities under the Plan.

1.3                               Irrevocability; Creditor Claims.  The Trust
hereby established shall be irrevocable.  Except as otherwise provided in
Sections 2.5 and 9.2, the principal of the Trust, and any earnings thereon,
shall be held separate and apart from other funds of the Company and the
Subsidiaries and shall be used exclusively for the uses and purposes of the
Participants and the general creditors of the Company and the Subsidiaries as
herein set forth.  The Participants and their Beneficiaries shall have no
preferred claim on, or any beneficial ownership interest in, any assets of the
Trust.  Any rights created under the

1

--------------------------------------------------------------------------------


                                                Plan and this Master Trust
Agreement shall be mere unsecured contractual rights of the Participants and
their Beneficiaries against the Company and the Subsidiaries.  Any assets held
by the Trust will be subject to the claims of the Company’s and the
Subsidiaries’ general creditors under federal and state law in the event of
Insolvency.

1.4                               Initial Deposit.  The Company hereby deposits
with the Trustee an amount, which shall become the principal of the Trust to be
held, administered and disposed of by the Trustee as provided in this Master
Trust Agreement.

1.5                               Additional Definitions.  Unless otherwise
provided in this Master Trust Agreement, the capitalized terms in this Master
Trust Agreement shall have the same meaning as under the Plan.  In addition to
the definitions set forth above, for purposes hereof, unless otherwise clearly
apparent from the context, the following terms have the following indicated
meanings:

(a)                                  “Beneficiary” shall mean one or more
persons, trusts, estates or other entities, designated or determined, as the
case may be, in accordance with the Plan, that are entitled to receive benefits
under the Plan upon the death of a Participant.

(b)                                 “Board” shall mean the board of directors of
the Company.

(c)                                  “Code” shall mean the United States
Internal Revenue Code of 1986, as it may be amended from time to time.

(d)                                 “Change in Control” shall mean the first to
occur of any of the following events:

(i)                                     Approval by the stockholders of the
Company of the dissolution or liquidation of the Company, except to the extent
the dissolution is in connection with a transaction which would not constitute a
Change in Control under clause (ii) below.

(ii)                                  A merger, consolidatation or other
reorganization of the Company, with or into, or a sale or transfer of all or
substantially all of the Company’s business and/or assets as an entirety to one
or more entities that are not Subsidiaries, as a result of which 50% or less of
the outstanding voting securities of the surviving or resulting entities
immediately after the reorganization are, or are to be, owned by former
stockholders of the Company immediately before such reorganization (assuming for
purposes of such determination that there is no change in the record ownership
of the Company’s securities from the record date for such approval until such
reorganization, but including in such determination any securities of the other
parties to such reorganization held by such affiliates of the Company).

(iii)                               Any “person,” alone or with “affiliates” and
“associates” of such person, without the prior approval of the Board, becomes
the “beneficial owner” of more than 50% of the outstanding voting securities of
the Company (the

 

2

--------------------------------------------------------------------------------


                                                terms “person,” “affiliates,”
“associates” and “beneficial owner” are used as such terms are used in the
United States Securities and Exchange Act of 1934 and the General Rules and
Regulations thereunder, as each may be amended from time to time); provided,
however, that a Change in Control shall not be deemed to have occurred if such
“person” is (A) the Company, (B) any Subsidiary, (C) any employee benefit plan
or employee stock plan of the Company, or any trust or other entity organized,
established or holding shares of such voting securities by, for, or pursuant to
the terms of any such plan, or (D) any member of or entity or group affiliated
with the Lidow family; or

(iv)                              Individuals who at the beginning of any period
of two consecutive calendar years constitute a majority of the Board cease for
any reason, during such period, to constitute at least a majority thereof,
unless the election, or the nomination for election by the Company’s
stockholders, of each new Board member was approved by a vote of at least
two-thirds of the Board members then still in office who were Board members at
the beginning of such period.

(e)                                  “Committee” shall mean the administrative
committee appointed by the Board to administer this Trust, which shall be the
same body as the “Committee” appointed to administer the Plan in accordance with
Section 13.1 of the Plan.

(f)                                    “ERISA” shall mean the United States
Employee Retirement Income Security Act of 1974, as it may be amended from time
to time.

(g)                                 “Insolvent” shall have the meaning set forth
in Section 3.7(a) below.

(h)                                 “Insolvent Entity” shall have the meaning
set forth in Section 3.7(a) below.

(i)                                     “IRS” shall mean the United States
Internal Revenue Service.

(j)                                     “Participant” shall mean a person who is
a participant in the Plan in accordance with its terms and conditions.

(k)                                  “Payment Schedule” shall have the meaning
set forth in Section 3.6(b) below.

(l)                                     “Plan Year” shall mean the period
beginning on July 5, 2004 and ending December 31, 2004, and thereafter each
calendar year unless the Trustee is notified that a different Plan Year has been
chosen for this Master Trust Agreement by the Committee.

(m)                               “Trust Fund” shall mean the assets held by the
Trustee pursuant to the terms of this Master Trust Agreement and for the
purposes of the Plan.

3

--------------------------------------------------------------------------------


1.6                               Grantor Trust.  The Trust is intended to be a
“grantor trust,” of which the Company and the Subsidiaries are the grantors,
within the meaning of subpart E, part I, subchapter J, chapter 1, subtitle A of
the Code and the Trust shall be construed accordingly.

ARTICLE 2
General Administration

2.1                               Committee Directions and Administration. 
Except as may otherwise be provided in this Master Trust Agreement, the
Committee shall direct the Trustee as to the administration of the Trust in
accordance with the following provisions:

(a)                                  The Committee shall be identified to the
Trustee by a copy of the resolution of the Board appointing the Committee.  In
the absence thereof, the Board shall be the Committee.  Persons authorized to
give directions to the Trustee on behalf of the Committee shall be identified to
the Trustee by written notice from the Committee, and such notice shall contain
specimens of the authorized signatures.  The Trustee shall be entitled to rely
on such written notice as evidence of the identity and authority of the persons
appointed until a written cancellation of the appointment, or the written
appointment of a successor, is received by the Trustee.

(b)                                 Directions by the Committee, or its
delegate, to the Trustee shall be in writing and signed by the Committee or
persons authorized by the Committee, or may be made by such other method as is
acceptable to the Trustee.

(c)                                  The Trustee may conclusively rely upon
directions from the Committee in taking any action with respect to this Master
Trust Agreement, including the making of payments from the Trust Fund and the
investment of the Trust Fund pursuant to this Master Trust Agreement.  The
Trustee shall have no liability for actions taken, or for failure to act, on the
direction of the Committee.  The Trustee shall have no liability for failure to
act in the absence of proper written directions.

(d)                                 The Trustee may request instructions from
the Committee and shall have no duty to act or liability for failure to act if
such instructions are not forthcoming from the Committee.  If requested
instructions are not received within a reasonable time, the Trustee may, but is
under no duty to, act on its own discretion to carry out the provisions of this
Master Trust Agreement in accordance with this Master Trust Agreement and the
Plan.

For purposes of clarity, Sections 2.1(c) and (d) above shall not apply upon or
following the occurrence of a Change in Control with respect to any action or
determination that is, under one or more of the other provisions of this Master
Trust Agreement, within the purview of the Trustee upon or following the
occurrence of a Change in Control.

2.2                               Company Securities.  Unless this Master Trust
Agreement is amended by the Trustee and the Company to provide otherwise, the
Company and the Subsidiaries shall not make any deposit in trust with the
Trustee of equity securities of the Company or any

4

--------------------------------------------------------------------------------


                                                Subsidiary.  For purposes of
clarity, the foregoing sentence shall not limit the ability of the Trust Fund to
include equity securities of the Company which are owned through a mutual fund,
insurance company separate account, index fund, or similar investment.

2.3                               Contributions.  Except as provided in the
Plan, the Company and the Subsidiaries, in their sole discretion, may at any
time, or from time to time, make additional deposits of cash or other property
in trust with the Trustee to augment the principal to be held, administered and
disposed of by the Trustee as provided in this Master Trust Agreement.  Neither
the Trustee nor any Participant or Beneficiary shall have any right to compel
such additional deposits.  The Trustee shall have no duty to collect or enforce
payment to it of any contributions or to require that any contributions be made,
and shall have no duty to compute any amount to be paid to it nor to determine
whether amounts paid comply with the terms of the Plan; provided, however, that
following a Change in Control, the Trustee shall have the right, in its sole and
absolute discretion, to compel a contribution to the Trust from the Company to
make-up for any shortfall between (i) the anticipated benefit obligations and
administrative expenses that are to be paid under the Plan and Trust and (ii)
the assets of the Trust Fund.

2.4                               Trust Fund.  The contributions received by the
Trustee from the Company and the Subsidiaries shall be held and administered
pursuant to the terms of this Master Trust Agreement as a single fund without
distinction between income and principal and without liability for the payment
of interest thereon except as expressly provided in this Master Trust
Agreement.  During the term of this Trust, all income received by the Trust, net
of expenses and taxes, shall be accumulated and reinvested.  Notwithstanding
anything to the contrary contained herein, and unless otherwise provided in a
separate written agreement to which the Trustee is a party, the Company or its
designees, and not the Trustee, shall be solely responsible for maintaining
records evidencing the respective interests of the Company and the Subsidiaries
in the Trust Fund and for maintaining records evidencing the respective
interests of the Participants and Beneficiaries in the Trust Fund and making
those records available to the Trustee and/or the Committee designated pursuant
to the applicable provisions of the Plan as described in Section 3.6(h).

2.5                               Distribution of Excess Trust Fund to
Employers.  In the event that the Committee, prior to a Change in Control, or
the Trustee in its sole and absolute discretion following a request by the
Company after a Change in Control, determines that the Trust Fund exceeds
one-hundred and twenty-five percent (125%) of the anticipated benefit
obligations and administrative expenses that are to be paid under the Plan, the
Trustee, at the direction of the Committee prior to a Change in Control, or in
its sole and absolute discretion after a Change in Control, shall distribute to
the Company and the Subsidiaries such excess portion of the Trust Fund.  The
Trustee shall be entitled to obtain, following a Change in Control and at the
reasonable expense of the Company or the Trust, and rely on a verification from
an independent professional advisor with respect to the calculation of the
excess, if any, of the Trust Fund to be distributed to the Company and the
Subsidiaries.

5

--------------------------------------------------------------------------------


ARTICLE 3
Powers and Duties of Trustee

3.1                               Investment Directions.  Except as provided in
Section 3.2 and Section 3.3 below, the Committee shall provide the Trustee with
all investment and investment-related instructions.  The Trustee shall neither
affect nor change investments of the Trust Fund, except as directed in writing
by the Committee, and shall have no right, duty or responsibility to recommend
investments or investment changes; provided, that the Trustee may (i) deposit
cash on hand from time to time in any bank savings account, certificate of
deposit, or other instrument creating a deposit liability for a bank, including
the Trustee’s own banking department, if the Trustee is a bank, without such
prior direction, or (ii) if the Trustee undertakes in writing to do so, invest
in government securities, bonds with specific ratings, equities, or mutual funds
composed of such investments, all within broad investment guidelines established
by the Committee from time to time.  Further, prior to a Change in Control, the
Trustee shall have no duty or responsibility with respect to: (i) the truth or
accuracy of any representation or warranty made in any application or related
document provided to the insurer in connection with the issuance or renewal of
any insurance policies or insurance contracts, including the representation that
the person on whose life an application is being made is eligible to have a
contract issued on his or her life; (ii) the selection or monitoring (ongoing or
periodic) of any insurance or annuity policies or contracts held in the Trust or
the insurers issuing such policies or contracts; (iii) the payment of any
premiums with respect to such policies or contracts except as directed in
writing by the Company; or (iv) the exercise of any rights relating to any such
policies or contracts except as directed in writing by the Company.  Upon and
after a Change in Control, the Trustee shall have no duty or responsibility with
respect to: (i) the truth or accuracy of any representation or warranty made in
any application or related document provided to the insurer in connection with
the issuance or renewal of any insurance policies or insurance contracts,
including the representation that the person on whose life an application is
being made is eligible to have a contract issued on his or her life; or (ii) the
selection of any insurance or annuity policies or contracts held in the Trust or
the insurers issuing such policies or contracts.

3.2                               Investment Upon Change in Control.  In the
event of a Change in Control, the authority of the Committee to direct
investments of the Trust Fund shall cease and the Trustee shall have complete
authority to direct investments of the Trust Fund.  The president of the Company
shall notify the Trustee in writing when a Change in Control has occurred.  The
Trustee has no duty to inquire whether a Change in Control has occurred and may
rely on notification by the president of the Company of a Change in Control;
provided, however, that if any officer, former officer, director or former
director of the Company or any Subsidiary (other than the president of the
Company), or any Participant notifies the Trustee that there has been or there
may be a Change in Control, the Trustee shall have the duty to satisfy itself as
to whether a Change in Control has in fact occurred.  The Company and the
Subsidiaries shall indemnify and hold harmless the Trustee for any damages or
costs (including attorneys’ fees) that may be incurred because of reliance on
the president’s notice or lack thereof.

6

--------------------------------------------------------------------------------


3.3                               Management of Investments.  Subject to Section
3.1 above, the Trustee shall have, without exclusion, all powers conferred on
the Trustee by applicable law, unless expressly provided otherwise herein, and
all rights associated with assets of the Trust shall be exercised by the Trustee
or the person designated by the Trustee, and shall in no event be exercisable by
or rest with Participants or their Beneficiaries.  Subject to Section 3.1 above,
the Trustee shall have full power and authority to invest and reinvest the Trust
Fund in any investment permitted by law, exercising the judgment and care that
persons of prudence, discretion and intelligence would exercise under the
circumstances then prevailing, considering the probable income and safety of
their capital, including, without limiting the generality of the foregoing, the
power:

(a)                                  To invest and reinvest the Trust Fund,
together with the income therefrom, in common stock, preferred stock,
convertible preferred stock, mutual funds, bonds, debentures, convertible
debentures and bonds, mortgages, notes, time certificates of deposit, commercial
paper and other evidences of indebtedness (including those issued by the Trustee
or any of its affiliates), other securities, policies of life insurance, annuity
contracts, options to buy or sell securities or other assets, and other property
of any kind (personal, real, or mixed, and tangible or intangible); provided,
however, that in no event may the Trustee invest in securities (including stock
or rights to acquire stock) or obligations issued by the Company or the
Subsidiaries, other than a de minimis amount held in common investment vehicles
in which the Trustee invests;

(b)                                 To deposit or invest all or any part of the
assets of the Trust Fund in savings accounts or certificates of deposit or other
deposits which bear a reasonable interest rate in a bank, including the
commercial department of the Trustee, if such bank is supervised by the United
States or any State;

(c)                                  To hold, manage, improve, repair and
control all property, real or personal, forming part of the Trust Fund and to
sell, convey, transfer, exchange, partition, lease for any term, even extending
beyond the duration of this Trust, and otherwise dispose of the same from time
to time in such manner, for such consideration, and upon such terms and
conditions as the Trustee shall determine;

(d)                                 To have, respecting securities, all the
rights, powers and privileges of an owner, including the power to give proxies,
pay assessments and other sums deemed by the Trustee to be  necessary for the
protection of the Trust Fund, to vote any corporate stock either in person or by
proxy, with or without power of substitution, for any purpose; to participate in
voting trusts, pooling agreements, foreclosures, reorganizations,
consolidations, mergers and liquidations, and in connection therewith to deposit
securities with and transfer title to any protective or other committee under
such terms as the Trustee may deem advisable; to exercise or sell stock
subscriptions or conversion rights; and, regardless of any limitation elsewhere
in this instrument relative to investment by the Trustee, to accept and retain
as an investment any securities or other property received through the exercise
of any of the foregoing powers;

7

--------------------------------------------------------------------------------


(e)                                  To hold in cash, without liability for
interest, such portion of the Trust Fund which, in its discretion, shall be
reasonable under the circumstances, pending investments, or payment of expenses,
or the distribution of benefits;

(f)                                    To take such actions as may be necessary
or desirable to protect the Trust Fund from loss due to the default on mortgages
held in the Trust including the appointment of agents or trustees in such other
jurisdictions as may seem desirable, to transfer property to such agents or
trustees, to grant such powers as are necessary or desirable to protect the
Trust or its assets, to direct such agents or trustees, or to delegate such
power to direct, and to remove such agents or trustees;

(g)                                 To employ such agents including custodians
and counsel as may be reasonably necessary and to pay them reasonable
compensation, which shall be paid pursuant to Section 3.8; to settle, compromise
or abandon all claims and demands in favor of or against the Trust assets;

(h)                                 To cause title to property of the Trust to
be issued, held or registered in the individual name of the Trustee, or in the
name of its nominee(s) or agents, or in such form that title will pass by
delivery;

(i)                                     To exercise all of the further rights,
powers, options and privileges granted, provided for, or vested in trustees
generally under the laws of the State whose laws are applicable to this Master
Trust Agreement, as provided in Section 10.6 below, so that the powers conferred
upon the Trustee herein shall not be in limitation of any authority conferred by
law, but shall be in addition thereto;

(j)                                     To borrow money from any source
(including the Trustee) and to execute promissory notes, mortgages or other
obligations and to pledge or mortgage any Trust assets as security;

(k)                                  To lend certificates representing stocks,
bonds, or other securities to any brokerage or other firm selected by the
Trustee;

(l)                                     To institute, compromise and defend
actions and proceedings; to pay or contest any claim; to settle a claim by or
against the Trustee by compromise, arbitration, or otherwise; to release, in
whole or in part, any claim belonging to the Trust to the extent that the claim
is uncollectible;

(m)                               To use securities depositories or custodians
and to allow such securities as may be held by a depository or custodian to be
registered in the name of such depository or its nominee or in the name of such
custodian or its nominee;

(n)                                 To invest the Trust Fund from time to time
in one or more investment funds, which funds shall be registered under the
Investment Company Act of 1940; and

8

--------------------------------------------------------------------------------


(o)                                 To do all other acts necessary or desirable
for the proper administration of the Trust Fund, as if the Trustee were the
absolute owner thereof.

However, nothing in this section shall be construed to mean the Trustee assumes
any responsibility for the performance of any investment made by the Trustee in
its capacity as trustee under the operations of this Master Trust Agreement. 
Notwithstanding any powers granted to the Trustee pursuant to this Master Trust
Agreement or to applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Code.

3.4                               Securities.  Voting or other rights in
securities shall be exercised by the person or entity responsible for directing
such investments, and the Trustee shall have no duty to exercise voting or proxy
or other rights relating to any investment managed or directed by the
Committee.  If any foreign securities are purchased pursuant to the direction of
the Committee, it shall be the responsibility of the person or entity
responsible for directing such investments to advise the Trustee in writing of
any laws or regulations, either foreign or domestic, that apply to such foreign
securities or to the receipt of dividends or interest on such securities.

3.5                               Substitution.  Notwithstanding any provision
of the Plan or the Trust to the contrary, the Company and/or any Subsidiary
shall at all times have the power to reacquire the Trust Fund by substituting
readily marketable securities (other than stock, a debt obligation or other
security issued by the Company or any Subsidiary) and/or cash of an equivalent
value and such other property shall, following such substitution, constitute the
Trust Fund.  Notwithstanding the foregoing, after a Change in Control, any such
substitution shall be subject to the approval of the Trustee.

3.6                               Distributions.

(a)                                  The establishment of the Trust and the
payment or delivery to the Trustee of money or other property shall not vest in
any Participant or Beneficiary any right, title, or interest in and to any
assets of the Trust.  To the extent that any Participant or Beneficiary acquires
the right to receive payments under the Plan, such right shall be no greater
than the right of an unsecured general creditor of the Company and the
Subsidiaries and such Participant or Beneficiary shall have only the unsecured
promise of the Company and the Subsidiaries that such payments shall be made.

(b)                                 Concurrent with the establishment of this
Trust, the Company shall deliver to the Trustee a schedule (the “Payment
Schedule”) that indicates the amounts payable in respect of each Participant
(and his or her Beneficiaries) under the Plan, provides a formula or formulas or
other instructions acceptable to the Trustee for determining the amounts so
payable, specifies the form in which such amount is to be paid (as provided for
or available under the Plan), and the time of commencement for payment of such
amounts.  The Payment Schedule shall be

9

--------------------------------------------------------------------------------


                                                updated annually and upon a
Change in Control and from time to time as is necessary thereafter.  Subject to
Section 3.6(h), the Trustee shall make payments to the Participants and their
Beneficiaries in accordance with such Payment Schedule.  The Trustee, at the
direction of the Committee or, after a Change in Control, on its own volition,
may make any distribution required to be made by it hereunder by delivering:

(i)                                     Its check payable to the person to whom
such distribution is to be made, to the person, or, if prior to a Change in
Control, to the Company for redelivery to such person; provided that before a
Change in Control, the Committee may direct the Trustee to deliver one or more
lump sum checks payable to the Company, and the Company shall prepare and
deliver individual checks for each Participant or Beneficiary; or

(ii)                                  Its check payable to an insurer for the
benefit of such person, to the insurer, or, if prior to a Change in Control, to
the Company for redelivery to the insurer; or

(iii)                               Contracts held on the life of the
Participant to whom or with respect to whom the distribution is being made, to
the Participant or Beneficiary, or, if prior to a Change in Control, to the
Company for redelivery to the person to whom such distribution is to be made; or

(iv)                              If a distribution is being made, in whole or
in part, of other assets, assignments or other appropriate documents or
certificates necessary to effect a transfer of title, to the Participant or
Beneficiary, or, if prior to a Change in Control, to the Company for redelivery
to such person.

(c)                                  If the principal of the Trust, and any
earnings thereon, are not sufficient to make payments of benefits in accordance
with the terms of the Plan, the Company and the Subsidiaries shall make the
balance of each such payment as it falls due.  The Trustee shall notify the
Company and the Subsidiaries when principal and earnings are not sufficient. To
the extent that the total Trust assets available to make benefit payments to
Participants or Beneficiaries who are currently entitled to payment are less
than the liabilities of the Plan, the Trustee shall make benefit payments
proportionate to the ratio of assets available to pay benefits to the total
values of the liabilities.

(d)                                 The Company and the Subsidiaries may make
payment of benefits directly to Participants or their Beneficiaries as they
become due under the terms of the Plan.  The Company and the Subsidiaries shall
notify the Trustee of their decisions to make payment of benefits directly prior
to the time amounts are payable to Participants or their Beneficiaries.

(e)                                  Notwithstanding anything contained in this
Master Trust Agreement to the contrary, if at any time the Trust is finally
determined by the IRS not to be a

10

--------------------------------------------------------------------------------


                                                “grantor trust” with the result
that the income of the Trust Fund is not treated as income of the Company or the
Subsidiaries pursuant to Sections 671 through 679 of the Code or if a tax is
finally determined by the IRS to be payable by one or more Participants or
Beneficiaries with respect to any interest in the Plan or the Trust Fund prior
to payment of such interest to any such Participant or Beneficiary, the Trustee
shall immediately determine each Participant’s share of the Trust Fund in
accordance with the Plan, and the Trustee shall immediately distribute such
share in a lump sum to each Participant or Beneficiary entitled thereto,
regardless of whether such Participant’s employment has terminated (provided
such Participant has a vested interest in his or her accrued benefits under the
Plan) and regardless of form and time of payments specified in or pursuant to
the Plan.  Any remaining assets (less any expenses or costs due under
Sections 3.8 and 3.9 of this Master Trust Agreement) shall then be paid by the
Trustee to the Company and the Subsidiaries in such amounts, and in the manner
instructed by the Committee.  If the value of the Trust Fund is less than the
benefit obligations under the Plan, the foregoing described distributions will
be limited to a Participant’s share of the Trust Fund, determined by allocating
assets to the Participant based on the ratio of the Participant’s benefit
obligations under the Plan to the total benefit obligations under the Plan. 
Subject to Section 3.6(h), the Trustee shall rely solely on the directions of
the Committee with respect to the occurrence of the foregoing events and the
resulting distributions to be made, and the Trustee shall not be responsible for
any failure to act in the absence of such direction.

(f)                                    The Trustee shall make provision for the
reporting and withholding of any federal, state or local taxes that may be
required to be withheld with respect to the payment of benefits that are made by
the Trustee under this Master Trust Agreement and shall pay amounts withheld to
the appropriate taxing authorities or determine that such amounts have been
reported, withheld and paid by the Company or one of the Subsidiaries.

(g)                                 Prior to a Change in Control, payments by
the Trustee shall be delivered or mailed to addresses supplied by the Committee
and the Trustee’s obligation to make such payments shall be satisfied upon such
delivery or mailing.  Prior to a Change in Control, the Trustee shall have no
obligation to determine the identity of persons entitled to benefits or their
mailing addresses.  After a Change in Control, the Trustee shall be entitled to
rely on the last mailing address supplied by the Company unless the Trustee has
been notified by a Participant of a change in the Participant’s address.

(h)                                 The entitlement of a Participant or his or
her Beneficiaries to benefits under the Plan shall be determined by the
Committee or an arbitrator, as applicable, in accordance with the claims
procedures set forth in the Plan.  Following a Change in Control, in the event
that a final decision as to a Plan benefit claim rendered by the Committee or an
arbitrator, as applicable, in accordance with the Plan differs from the Payment
Schedule, the Trustee shall modify the Payment Schedule as

11

--------------------------------------------------------------------------------


                                                necessary to give effect to any
decision of which the Trustee has notice.  In no event shall the Trustee be
obligated to serve as or select the Committee or be responsible for the
performance of the Committee.

3.7                               Trustee Responsibility Regarding Payments on
Insolvency.

(a)                                  The Trustee shall cease payment of benefits
to Participants and their Beneficiaries if the Company, or any Subsidiary, is
Insolvent (the “Insolvent Entity”).  The Insolvent Entity shall be considered
“Insolvent” for purposes of this Master Trust Agreement if:

(i)                                     the Insolvent Entity is unable to pay
its debts as they become due, or

(ii)                                  the Insolvent Entity is subject to a
pending proceeding as a debtor under the United States Bankruptcy Code.

For purposes of this Section 3.7, if an entity is determined to be Insolvent,
each Subsidiary in which such entity has an equity interest shall also be deemed
to be an Insolvent Entity.  However, the insolvency of a Subsidiary will not
cause a parent corporation to be deemed Insolvent.

(b)                                 At all times during the continuance of this
Trust, as provided in Section 1.3 above, the principal and income of the Trust
shall be subject to claims of the general creditors of the Company and its
Subsidiaries under federal and state law as set forth below:

(i)                                     The Board and the president of the
Company shall have the duty to inform the Trustee in writing of the Company’s or
any Subsidiary’s Insolvency.  If a person claiming to be a creditor of the
Company or any Subsidiary alleges in writing to the Trustee that the Company or
any Subsidiary has become Insolvent, the Trustee shall determine whether the
Company or any Subsidiary is Insolvent and, pending such determination, the
Trustee shall discontinue payment of benefits to the Insolvent Entity’s
Participants or their Beneficiaries.  Prior to a Change in Control, the Trustee
may conclusively rely on any determination it receives from the Board or the
president of the Company with respect to the Insolvency of the Company or any
Subsidiary.

(ii)                                  Unless the Trustee has actual knowledge of
the Company’s or a Subsidiary’s Insolvency, or has received notice from the
Company, a Subsidiary, or a person claiming to be a creditor alleging that the
Company or a Subsidiary is Insolvent, the Trustee shall have no duty to inquire
whether the Company or any Subsidiary is Insolvent.  The Trustee may in all
events rely on such evidence concerning the Company’s or any Subsidiary’s
solvency as may be furnished to the Trustee and that provides the Trustee with a
reasonable basis for making a determination concerning the Company’s or any
Subsidiary’s solvency.  In this regard, the Trustee

12

--------------------------------------------------------------------------------


                                                may rely upon a letter from the
Company’s or a Subsidiary’s independent auditors as to the Company’s or any
Subsidiary’s financial status.

(iii)                               If at any time the Trustee has determined
that the Company or any Subsidiary is Insolvent, the Trustee shall discontinue
payments to the Insolvent Entity’s Participants or their Beneficiaries, and
shall hold the portion of the assets of the Trust allocable to the Insolvent
Entity for the benefit of the Insolvent Entity’s general creditors.  Nothing in
this Master Trust Agreement shall in any way diminish any rights of Participants
or their Beneficiaries to pursue their rights as general creditors of the
Insolvent Entity with respect to benefits due under the Plan or otherwise.

(iv)                              The Trustee shall resume the payment of
benefits to Participants or their Beneficiaries in accordance with this Article
3 of this Master Trust Agreement only after the Trustee has determined that the
alleged Insolvent Entity is not Insolvent (or is no longer Insolvent).

(c)                                  Provided that there are sufficient assets,
if the Trustee discontinues the payment of benefits from the Trust pursuant to
Section 3.7(b) hereof and subsequently resumes such payments, the first payment
following such discontinuance shall include the aggregate amount of all payments
due to Participants or their Beneficiaries under the terms of the Plan for the
period of such discontinuance, less the aggregate amount of any payments made to
Participants or their Beneficiaries by the Company or any Subsidiary in lieu of
the payments provided for hereunder during any such period of discontinuance. 
The Committee shall instruct the Trustee as to such amounts.

3.8                               Costs of Administration.  The Trustee is
authorized to incur reasonable obligations in connection with the administration
of the Trust, including attorneys’ fees, other administrative fees and appraisal
fees.  Such obligations shall be paid by the Company and the Subsidiaries.  The
Trustee is authorized to pay such amounts from the Trust Fund if the Company or
the Subsidiaries fail to pay them within 60 days of presentation of a statement
of the amounts due.

3.9                               Trustee Compensation and Expenses.  The
Trustee shall be entitled to reasonable compensation for its services as from
time to time agreed upon between the Trustee and the Company.  The Trustee shall
be entitled to additional reasonable compensation for the performance of
extraordinary services, including services rendered in the event of Insolvency
of the Company or a Subsidiary or in the event of a Change in Control.  If the
Trustee and the Company fail to agree upon a compensation, or following a Change
in Control, the Trustee shall be entitled to compensation at a rate equal to the
rate charged by the Trustee for similar services rendered by it during the
current fiscal year for other trusts similar to this Trust.  The Trustee shall
be entitled to reimbursement for expenses incurred by it in the performance of
its duties as the Trustee, including reasonable fees for legal counsel.  The
Trustee’s compensation and expenses shall be paid by the Company and the
Subsidiaries.  The Trustee is authorized to withdraw such amounts from the Trust

13

--------------------------------------------------------------------------------


                                                Fund if the Company or the
Subsidiaries fail to pay them within 60 days of presentation of a statement of
the amounts due.

3.10                        Professional Advice.  The Company and the
Subsidiaries specifically acknowledge that the Trustee and/or the Committee may
find it desirable or expedient to retain legal counsel (who may also be legal
counsel for the Company generally) or other professional advisors to advise it
in connection with the exercise of any duty under this Master Trust Agreement,
including, but not limited to, any matter relating to or following a Change in
Control or the Insolvency of the Company or any Subsidiary.  The Trustee and/or
Committee shall be fully protected in acting upon the advice of such legal
counsel or advisors in good faith except as otherwise prohibited or limited by
applicable law.

3.11                        Payment on Court Order.  To the extent permitted by
law, the Trustee is authorized to make any payments directed by court order in
any action in which the Trustee has been named as a party.  The Trustee is not
obligated to defend actions in which the Trustee is named, but shall notify the
Company or Committee of any such action and may tender defense of the action to
the Company, Committee, Participant or Beneficiary whose interest is affected. 
The Trustee may in its discretion defend any action in which the Trustee is
named, and any expenses incurred by the Trustee shall be paid by the Company and
the Subsidiaries.  The Trustee is authorized to pay such amounts from the Trust
Fund if the Company or the Subsidiaries fail to pay them within sixty (60) days
of presentation of a statement of the amounts due.

3.12                        Protective Provisions.  Notwithstanding any other
provision contained in this Master Trust Agreement to the contrary, the Trustee
shall have no obligation to (i) determine the existence of any conversion,
redemption, exchange, subscription or other right relating to any securities
purchased of which notice was given prior to the purchase of such securities and
shall have no obligation to exercise any such right unless the Trustee is
advised in writing by the Committee both of the existence of the right and the
desired exercise thereof within a reasonable time prior to the expiration of the
right to exercise, or (ii) advance any funds to the Trust.  Furthermore, the
Trustee is not a party to the Plan.

3.13                        Indemnifications.

(a)                                  The Company and the Subsidiaries shall
indemnify and hold the Trustee harmless from and against all loss or liability
(including expenses and reasonable attorneys’ fees and disbursements) to which
it may be subject by reason of its execution of its duties under this Trust, or
by reason of any acts taken in good faith in accordance with any directions, or
acts omitted in good faith due to absence of directions, from the Company, the
Committee or a Participant, unless such loss or liability is due to the
Trustee’s gross negligence or willful misconduct.  The indemnity described
herein shall be provided by the Company and the Subsidiaries.

(b)                                 In the event that the Trustee is named as a
defendant in a lawsuit or proceeding involving the Plan or the Trust Fund, the
Trustee shall be entitled to receive on a

14

--------------------------------------------------------------------------------


                                                current basis the indemnity
payments provided for in this Section, provided however that if the final
judgment entered in the lawsuit or proceeding holds that the Trustee is guilty
of gross negligence or willful misconduct with respect to the Trust Fund, the
Trustee shall be required to refund the indemnity payments that it has received.

(c)                                  The Company and the Subsidiaries shall
indemnify and hold the Committee harmless from and against all loss or liability
(including expenses and reasonable attorneys’ fees and disbursements) to which
it may be subject by reason of its execution of its duties under this Trust, or
by reason of any acts taken in good faith in accordance with any directions, or
acts omitted in good faith due to absence of directions, from the Company, the
Committee or a Participant, unless such loss or liability is due to the
Committee’s gross negligence or willful misconduct.  The indemnity described
herein shall be provided by the Company and the Subsidiaries.

(d)                                 In the event that the Committee is named as
a defendant in a lawsuit or proceeding involving the Plan or the Trust Fund, the
Committee shall be entitled to receive on a current basis the indemnity payments
provided for in this Section, provided however that if the final judgment
entered in the lawsuit or proceeding holds that the Committee is guilty of gross
negligence or willful misconduct with respect to its duties under the Plan or
the Trust, the Committee shall be required to refund the indemnity payments that
it has received.

(e)                                  All releases and indemnities provided in
this Master Trust Agreement shall survive the termination of this Master Trust
Agreement.

ARTICLE 4
Insurance Contracts

4.1                               Types of Contracts.  To the extent that the
Trustee is directed by the Committee prior to a Change in Control to invest part
or all of the Trust Fund in insurance contracts, the type and amount thereof
shall be specified by the Committee.  The Trustee shall be under no duty to make
inquiry as to the propriety of the type or amount so specified.

4.2                               Ownership.  Each insurance contract issued
shall provide that the Trustee shall be the owner thereof with the power to
exercise all rights, privileges, options and elections granted by or permitted
under such contract or under the rules of the insurer.  The exercise by the
Trustee of any incidents of ownership under any contract shall, prior to a
Change in Control, be subject to the direction of the Committee.

4.3                               Restrictions on Trustee’s Rights.  The Trustee
shall have no power to name a beneficiary of the policy other than the Trust, to
assign the policy (as distinct from conversion of the policy to a different
form) other than to a successor Trustee, or to loan to any person the proceeds
of any borrowing

15

--------------------------------------------------------------------------------


                                                against such policy.  Despite
the foregoing, the Trustee may (i) loan to the Company or any Subsidiary the
proceeds of any borrowing against an insurance policy held in the Trust Fund or
(ii) assign all, or any portion, of a policy to the Company or any Subsidiary if
under other provisions of this Master Trust Agreement the Company or any
Subsidiary is entitled to receive assets from the Trust.

ARTICLE 5
Trustee’s Accounts

5.1                               Records.  The Trustee shall maintain accurate
records and detailed accounts of all investments, receipts, disbursements and
other transactions hereunder.  Such records shall be available at all reasonable
times for inspection by the Company and Subsidiaries or their authorized
representative.  The Trustee, at the direction of the Committee, shall submit to
the Committee and to any insurer such valuations, reports or other information
as the Committee may reasonably require and, in the absence of fraud or bad
faith, the valuation of the Trust Fund by the Trustee shall be conclusive.

5.2                               Annual Accounting; Final Accounting.

(a)                                  Within 60 days following the end of each
Plan Year and within 60 days after the removal or resignation of the Trustee or
the termination of the Trust, the Trustee shall file with the Committee a
written account setting forth a description of all properties purchased and
sold, all receipts, disbursements and other transactions effected by it during
the Plan Year or, in the case of removal, resignation or termination, since the
close of the previous Plan Year, and listing the properties held in the Trust
Fund as of the last day of the Plan Year or other period and indicating their
values.  Such values shall be either cost or market as directed by the Committee
in accordance with the terms of the Plan.

(b)                                 The Committee may approve such account
either by written notice of approval delivered to the Trustee or by its failure
to express written objection to such account delivered to the Trustee within
60 days after the date of which such account was delivered to the Committee.

(c)                                  The approval by the Committee of an
accounting shall be binding as to all matters embraced in such accounting on all
parties to this Master Trust Agreement and on all Participants and
Beneficiaries, to the same extent as if such accounting had been settled by a
judgment or decree of a court of competent jurisdiction in which the Trustee,
the Committee, the Company, the Subsidiaries and all persons having or claiming
any interest in the Plan or the Trust Fund were made parties.

(d)                                 Despite the foregoing, nothing contained in
this Master Trust Agreement shall deprive the Trustee of the right to have an
accounting judicially settled, if the Trustee, in the Trustee’s sole discretion,
desires such a settlement.

5.3                               Valuation.  The assets of the Trust Fund shall
be valued at their respective fair market values on the date of valuation, as
determined by the Trustee based upon such sources of information as it may deem
reliable, including, but not limited to, stock market

16

--------------------------------------------------------------------------------


                                                quotations, statistical
valuation services, newspapers of general circulation, financial publications,
advice from investment counselors, brokerage firms or insurance companies, or
any combination of sources.  Prior to a Change in Control, the Committee shall
instruct the Trustee as to the value of assets for which market values are not
readily obtainable by the Trustee.  If the Committee fails to provide such
values, the Trustee may take whatever action it deems reasonable, including
employment of attorneys, appraisers, life insurance companies or other
professionals, the expense of which shall be an expense of administration of the
Trust Fund and payable by the Company and the Subsidiaries.  The Trustee may
rely upon information from the Company and the Subsidiaries, the Committee,
appraisers or other sources and shall not incur any liability for an inaccurate
valuation based in good faith upon such information.

5.4                               Delegation of Duties.  The Company or the
Committee, or both, may at any time employ the Trustee as their agent to perform
any act, keep any records or accounts and make any computations that are
required of the Company, any Subsidiary or the Committee by this Master Trust
Agreement or the Plan.  The Trustee may be compensated for such employment and
such employment shall not be deemed to be contrary to the Trust.  Nothing done
by the Trustee as such agent shall change or increase its responsibility or
liability as Trustee hereunder.

ARTICLE 6
Resignation or Removal of Trustee

6.1                               Resignation; Removal.  The Trustee may resign
at any time by written notice to the Company, which shall be effective 60 days
after receipt of such notice unless the Company and the Trustee agree
otherwise.  Prior to a Change in Control, the Trustee may be removed by the
Company on 60 days notice or upon shorter notice accepted by the Trustee.  After
a Change in Control, the Trustee may be removed by a majority vote of the
Participants, and if a Participant is dead, his or her Beneficiaries (who
collectively shall have one vote among them and shall vote in place of such
deceased Participant), on 60 days notice or upon shorter notice accepted by the
Trustee.

6.2                               Successor Trustee.  If the Trustee resigns or
is removed, a successor shall be appointed by the Company, in accordance with
this Section, by the effective date of the resignation or removal under Section
6.1 above.  The successor shall be a bank, trust company, or similar independent
third party that is granted corporate trustee powers under state or federal
law.  After the occurrence of a Change in Control, a successor Trustee may not
be appointed without the consent of a majority of the Participants.  If no such
appointment has been made within six months, the Trustee may apply to a court of
competent jurisdiction for appointment of a successor or for instructions.  All
expenses of the Trustee in connection with the proceeding shall be allowed as
administrative expenses of the Trust.

6.3                               Settlement of Accounts.  Upon resignation or
removal of the Trustee and appointment of a successor Trustee, all assets shall
subsequently be transferred to the successor Trustee.  The transfer shall be
completed within 90 days after receipt of notice of resignation,

17

--------------------------------------------------------------------------------


                                                removal or transfer, unless the
Company extends the time limit.  Upon the transfer of the assets, the successor
Trustee shall succeed to all of the powers and duties given to the Trustee in
this Master Trust Agreement.  The resigning or removed Trustee shall render to
the Committee an account in the form and manner and at the time prescribed in
Section 5.2.  The approval of such accounting and discharge of the Trustee shall
be as provided in such Section.

ARTICLE 7
Controversies, Legal Actions and Counsel

7.1                               Controversy.  If any controversy arises with
respect to the Trust, the Trustee shall take action as directed by the Committee
or, in the absence of such direction or after a Change in Control, as it deems
advisable, whether by legal proceedings, compromise or otherwise.  The Trustee
may retain the funds or property involved without liability pending settlement
of the controversy.  The Trustee shall be under no obligation to take any legal
action of whatever nature unless there shall be sufficient property in the Trust
to indemnify the Trustee with respect to any expenses or losses to which it may
be subjected.

7.2                               Joinder of Parties.  In any action or other
judicial proceedings affecting the Trust, it shall be necessary to join as
parties the Trustee, the Committee, the Company and the Subsidiaries.  No
Participant or other person shall be entitled to any notice or service of
process.  Any judgment entered in such a proceeding or action shall be binding
on all persons claiming under the Trust.  Nothing in this Master Trust Agreement
shall be construed as to deprive a Participant or Beneficiary of his or her
right to seek adjudication of his or her rights by administrative process or by
a court of competent jurisdiction.

7.3                               Employment of Counsel.  The Trustee may
consult with legal counsel (who, prior to a Change in Control, but not after a
Change in Control, may be counsel for the Company or any Subsidiary) and shall
be fully protected with respect to any action taken or omitted by it in good
faith pursuant to the advice of counsel.

ARTICLE 8
Insurers

8.1                               Insurer Not a Party.  No insurer shall be
deemed to be a party to the Trust and an insurer’s obligations shall be measured
and determined solely by the terms of contracts and other agreements executed by
it.

8.2                               Authority of Trustee.  An insurer shall accept
the signature of the Trustee to any documents or papers executed in connection
with such contracts.  The signature of the Trustee shall be conclusive proof to
the insurer that the person on whose life an application is being made is
eligible to have a contract issued on his or her life and is eligible for a
contract of the type and amount requested.

18

--------------------------------------------------------------------------------


8.3                               Contract Ownership.  An insurer shall deal
with the Trustee as the sole and absolute owner of any insurance contracts and
shall have no obligation to inquire whether any action or failure to act on the
part of the Trustee is in accordance with or authorized by the terms of the Plan
or this Master Trust Agreement.

8.4                               Limitation of Liability.  An insurer shall be
fully discharged from any and all liability for any action taken or any amount
paid in accordance with the direction of the Trustee and shall have no
obligation to see to the proper application of the amounts so paid.  An insurer
shall have no liability for the operation of the Trust or the Plan, whether or
not in accordance with their terms and provisions.

8.5                               Change of Trustee.  An insurer shall be fully
discharged from any and all liability for dealing with a party or parties
indicated on its records to be the Trustee until such time as it shall receive
at its home office written notice of the appointment and qualification of a
successor Trustee.

ARTICLE 9
Amendment and Termination

9.1                               Amendment.  Subject to the limitations set
forth in this Section 9.1, this Master Trust Agreement may be amended by a
written instrument executed by the Trustee and the Company.  Notwithstanding the
foregoing, no such amendment shall conflict with the terms of the Plan or shall
make the Trust revocable after it has become irrevocable in accordance with
Section 1.3 above.  Any amendment, change or modification shall be subject to
the following rules:

(a)                                  General Rule.  Subject to Sections 9.1(b),
(c) and (d) below, this Master Trust Agreement may be amended:

(i)                                     By the Company and the Trustee,
provided, however, that if an amendment would in any way adversely affect the
rights accrued under the Plan in the Trust Fund by any Participant or
Beneficiary, each and every Participant and Beneficiary whose rights in the
Trust Fund would be adversely affected must consent to the amendment before this
Master Trust Agreement may be so amended; and

(ii)                                  By the Company and the Trustee as may be
necessary to comply with laws which would otherwise render the Trust void,
voidable or invalid in whole or in part.

(b)                                 Limitation.  Notwithstanding that an
amendment may be permissible under Section 9.1(a) above, this Master Trust
Agreement shall not be amended by an amendment that would:

(i)                                     Cause any of the assets of the Trust to
be used for or diverted to purposes other than for the exclusive benefit of
Participants and Beneficiaries as set forth in the Plan, or payment of expenses
of the Trust, except as is required

19

--------------------------------------------------------------------------------


                                                to satisfy the claims of the
Company’s or a Subsidiary’s general creditors; or

(ii)                                  Be inconsistent with the terms of the
Plan, including the terms of the Plan regarding termination, amendment or
modification of the Plan.

(c)                                  Writing and Consent.  Any amendment to this
Master Trust Agreement shall be set forth in writing and signed by the Company
and the Trustee and, if consent of any Participant or Beneficiary is required
under Section 9.1(a), the Participant or Beneficiary whose consent is required. 
Any amendment may be current, retroactive or prospective, in each case as
provided therein.

(d)                                 The Company and Trustee.  In connection with
the exercise of the rights under this Section 9.1:

(i)                                     prior to a Change in Control, the
Trustee shall have no responsibility to determine whether any proposed amendment
complies with the terms and conditions set forth in Sections 9.1(a) and (b)
above and may conclusively rely on the directions of the Committee with respect
thereto, unless the Trustee has actual knowledge of a proposed transaction or
transactions that would result in a Change in Control; and

(ii)                                  after a Change in Control, the power of
the Company to amend this Master Trust Agreement shall cease, and the power to
amend that was previously held by the Company shall, instead, be exercised by a
majority of the Participants and, if a Participant is dead, his or her
Beneficiaries (who collectively shall have one vote among them and shall vote in
place of such deceased Participant), with the consent of the Trustee, provided
that such amendment otherwise complies with the requirements of Sections 9.1(a),
(b) and (c) above.

(e)                                  Taxation.  This Master Trust Agreement
shall not be amended, altered, changed or modified in a manner that would cause
the Participants and/or Beneficiaries under the Plan to be taxed on the benefits
under the Plan in a year other than the year of actual receipt of benefits.

9.2                               Final Termination.  The Trust shall not
terminate until the date on which Participants and their Beneficiaries are no
longer entitled to benefits pursuant to the terms of the Plan and all of the
expenses of the Trust have been paid, and on such date the Trust shall
terminate.  Upon termination of the Trust, any assets remaining in the Trust
shall be returned to the Company and the Subsidiaries.  Such remaining assets
shall be paid by the Trustee to the Company and the Subsidiaries in such amounts
and in the manner instructed by the Company, whereupon the Trustee shall be
released and discharged from all obligations hereunder.  From and after the date
of termination and until final distribution of the Trust Fund, the Trustee shall
continue to have all of the powers

20

--------------------------------------------------------------------------------


                                                provided herein as are necessary
or expedient for the orderly liquidation and distribution of the Trust Fund.

ARTICLE 10
Miscellaneous

10.1                        Directions Following Change in Control.  Despite any
other provision of this Master Trust Agreement that may be construed to the
contrary, following a Change in Control, all powers of the Committee, the
Company and the Board to direct the Trustee under this Master Trust Agreement
shall terminate, and the Trustee shall act on its own discretion to carry out
the terms of this Master Trust Agreement in accordance with the Plan and this
Master Trust Agreement.

10.2                        Taxes.  The Company and the Subsidiaries shall from
time to time pay taxes of any and all kinds whatsoever that at any time are
lawfully levied or assessed upon or become payable in respect of the Trust Fund,
the income or any property forming a part thereof, or any security transaction
pertaining thereto.  To the extent that any taxes lawfully levied or assessed
upon the Trust Fund are not paid by the Company and the Subsidiaries, the
Trustee shall have the power to pay such taxes out of the Trust Fund and shall
seek reimbursement from the Company and the Subsidiaries.  Prior to making any
payment, the Trustee may require such releases or other documents from any
lawful taxing authority as it shall deem necessary.  The Trustee shall contest
the validity of taxes in any manner deemed appropriate by the Company or its
counsel, but at the Company’s and the Subsidiaries’ expense, and only if it has
received an indemnity bond or other security satisfactory to it to pay any such
expenses.  Prior to a Change in Control, the Trustee (i) shall not be liable for
any nonpayment of tax when it distributes an interest hereunder on directions
from the Committee, and (ii) shall have no obligation to prepare or file any tax
return on behalf of the Trust Fund, any such return being the sole
responsibility of the Committee.  The Trustee shall cooperate with the Committee
in connection with the preparation and filing of any such return.  After a
Change in Control, the Trustee shall have such duties and obligations.

10.3                        Third Persons.  All persons dealing with the Trustee
are released from inquiring into the decisions or authority of the Trustee and
from seeing to the application of any moneys, securities or other property paid
or delivered to the Trustee.

10.4                        Nonassignability; Nonalienation.  Benefits payable
to Participants and their Beneficiaries under this Master Trust Agreement may
not be anticipated, assigned (either at law or in equity), alienated, pledged,
encumbered or subjected to attachment, garnishment, levy, execution or other
legal or equitable process.

10.5                        The Plan.  The Trust and the Plan are parts of a
single, integrated employee benefit plan system and shall be construed
together.  In the event of any conflict between the terms of this Master Trust
Agreement and the agreements that constitute the Plan, such conflict shall be
resolved in favor of this Master Trust Agreement.

21

--------------------------------------------------------------------------------


10.6                        Applicable Law.  Except to the extent, if any,
preempted by ERISA, this Master Trust Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware.  Any
provision of this Master Trust Agreement prohibited by law shall be ineffective
to the extent of any such prohibition, without invalidating the remaining
provisions hereof.

10.7                        Notices and Directions.  Whenever a notice or
direction is given by the Committee to the Trustee, it shall be in the form
required by Section 2.1.  Actions by the Company shall be by the Board or a duly
authorized officer, with such actions certified to the Trustee by an
appropriately certified copy of the action taken.  The Trustee shall be
protected in acting upon any such notice, resolution, order, certificate or
other communication believed by it to be genuine and to have been signed by the
proper party or parties.

10.8                        Successors and Assigns.  This Master Trust Agreement
shall be binding upon and inure to the benefit of the Company, the Subsidiaries
and the Trustee and their respective successors and assigns.  The term “Company”
as used herein shall, as the context may require, also refer to any successor to
International Rectifier Corporation.

10.9                        Gender and Number.  Words used in the masculine
shall apply to the feminine where applicable, and when the context requires, the
plural shall be read as the singular and the singular as the plural.

10.10                 Headings.  Headings in this Master Trust Agreement are
inserted for convenience of reference only and any conflict between such
headings and the text shall be resolved in favor of the text.

10.11                 Counterparts.  This Master Trust Agreement may be executed
in an original and any number of counterparts, each of which shall be deemed to
be an original of one and the same instrument.

10.12                 Beneficial Interest.  The Company and the Subsidiaries are
the true beneficiaries hereunder in that the payment of benefits, directly or
indirectly to or for a Participant or Beneficiary by the Trustee, is in
satisfaction of the Company’s and the Subsidiaries’ liability therefor under the
Plan.  Nothing in this Master Trust Agreement shall establish any beneficial
interest in any person other than the Company and the Subsidiaries.

10.13                 The Trust and Plan.  This Trust, the Plan and each
Participant’s Plan Agreement are part of and constitute a single, integrated
employee benefit plan and trust, shall be construed together as the entire
agreement between the Company, the Trustee, the Participants and the
Beneficiaries with regard to the subject matter thereof, and shall supersede all
previous negotiations, agreements and commitments with respect thereto;
provided, however, that the Trustee’s duties and responsibilities shall be
determined solely by reference to this Master Trust Agreement.

10.14                 No Legal, Tax or Accounting Services.  In no event will
the Trustee have any obligation to provide, and in no event will the Trustee
provide, any legal, tax, accounting, audit or

22

--------------------------------------------------------------------------------


                                                other advice to the Company with
respect to the Plan or this Trust.  The Company acknowledges that it will rely
exclusively on the advice of its accountants and/or attorneys with respect to
all legal, tax, accounting, audit and other advice required or desired by the
Company with respect to the Plan or this Trust.  The Company acknowledges that
the Trustee has not made any representations of any kind, and will not make any
representations of any kind, concerning the legal, tax, accounting, audit or
other treatment of the Plan or this Trust.

10.15                 Trustee Not an Advisor.  The Company acknowledges that the
Trustee is not an advisor concerning or a promoter with respect to the Plan or
this Trust, but merely is a service provider offering the Trust services
expressly set forth in this Agreement.  In particular, the Company acknowledges
that the Trustee is not a joint venturer or partner with the Company’s
accountants, auditors, consultants or with any other party, with respect to the
Plan or this Trust, and that the Trustee and the Company’s accountants, auditors
and consultants at all times remain independent parties dealing at arm’s length,
and independently, with each other and with the Company.

IN WITNESS WHEREOF the Company and the Trustee have signed this Master Trust
Agreement as of the Effective Date.

 

TRUSTEE:

 

 

THE COMPANY:

 

 

 

 

 

WILMINGTON TRUST COMPANY,

 

INTERNATIONAL RECTIFIER CORPORATION,

As Trustee

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

23

--------------------------------------------------------------------------------